Citation Nr: 1130119	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  09-05 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether the severance of service connection for morbid obesity was proper.  

2.  Whether the severance of special monthly compensation (SMC) at the housebound rate was proper.  

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type two (diabetes) with peripheral neuropathy of the upper extremities.

4.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

5.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	AMVETS

ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to November 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.


FINDINGS OF FACT

1.  The evidence of record establishes that the award of service connection for obesity was clearly and unmistakably erroneous, as obesity is not a "disability" and the evidence does not suggest that obesity is secondary to a service-connectable disorder.  

2.  The grant of SMC was predicated on the erroneous grant of service connection for obesity and the evidence does not suggest that the Veteran is housebound due to a service-connected disorder.  

3.  The Veteran's diabetes requires insulin, restricted diet, and regulation of activities, but is not manifested by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider. 

4.  The peripheral neuropathy of the upper extremities does not approximate mild incomplete paralysis of the right or left median nerve.  

5.  The peripheral neuropathy of the lower extremities does not approximate severe incomplete paralysis of the right or left musculocutaneous nerve.  


CONCLUSIONS OF LAW

1.  The severance of the award of service connection for obesity was proper.  
38 U.S.C.A. §§ 1110, 5112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 3.303 (2010).

2.  The severance of SMC was proper.  38 U.S.C.A. §§ 1114, 5112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 3.350 (2010). 

3.  The criteria for a rating of 40 percent, but no greater, for diabetes with peripheral neuropathy of the upper extremities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010). 

4.  The criteria for a rating greater than 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002);
 38 C.F.R. § 4.124a, Diagnostic Code 8522 (2010). 

5.   The criteria for a rating greater than 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8522 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Severance 

In February 2002, the RO awarded service connection for morbid obesity based on a physician's opinion that the Veteran's morbid obesity was due to his service-connected posttraumatic stress disorder (PTSD) with depression.  In that same decision, the RO awarded SMC at the housebound rate.  

In November 2007, the RO notified the Veteran that it planned to sever service connection due to the determination that the aforementioned opinion was based on an inaccurate factual premise and the opinions of the Chiefs of Psychology and Psychiatry that there was "no reasonable argument that the Veteran's obesity was related to his PTSD."  In January 2008, the RO severed service connection and the grant of SMC.  The Veteran has appealed the severance, contending that service connection and SMC are warranted.  

VA has a general duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  This duty does not apply to claims such as the ones on appeal (claims based on clear and unmistakable error).  There are due process considerations involved with the severance of service connection and SMC, however, and in this case, those due process considerations have been met.  See 38 C.F.R. §§ 3.103, 3.105.  The Veteran was notified of the proposal to sever service connection and SMC in November 2007.  Significantly, the Veteran was provided with detailed reasons for the proposed severance and the type of information or evidence he could submit in response.  He was informed of his right to a personal hearing and his right to representation.  The letter also informed the Veteran that, unless additional evidence was received within 60 days, benefits would be severed.  Service connection and SMC were subsequently severed, in January 2008 effective May 1, 2008.  The Veteran was provided due process and the matters are ready for adjudication.  

Propriety of Severance of Service Connection

Service connection may be severed only where the Government establishes that the award of service connection was clearly and unmistakably erroneous (CUE).  CUE is a very specific and rare kind of error.  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell v. Principi, 3 Vet. App. 310, 313 (1992)).  The error must be undebatable and of the sort that, had it not been made, would have manifestly changed the outcome at the time it was made.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

When VA seeks to sever service connection, the provisions of 38 C.F.R. § 3.105(d) impose the same burden of proof that is placed on a claimant who, pursuant to 
38 C.F.R. § 3.105(a), seeks to have an unfavorable decision overturned, except that in making the determination of whether severance of service connection is proper, the review of the record is not limited to evidence that was before the RO at the time the original adjudication was made.  See 38 C.F.R. § 3.105(d); Baughmann v. Derwinski, 1 Vet. App. 563, 566 (1991).  Accordingly, to determine whether CUE was present in a prior decision, either the correct facts, as they were known at the time, must not have been before the adjudicator (i.e., more than a simple disagreement of how the facts were applied) or the statutory and regulatory provisions extant at the time must have been incorrectly applied.

Based on the foregoing, the Board must determine, based on all the evidence of record, whether the February 2002 rating decision was clearly and unmistakably erroneous in granting service connection for morbid obesity.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service- connected disease or injury."  In addition, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  
38 C.F.R. § 3.310.  

The May 1968 induction examination record indicates that the Veteran weighed 180 pounds.  The November 1970 separation examination record indicates that the Veteran weighed 195 pounds.  

A February 1971 VA examination record indicates that the Veteran weighed 214 pounds.  

June, July, and September 1980 VA treatment records reflect that the Veteran weighed between 250 and 260 pounds.  December 1980 and January and February 1981 VA treatment records reflect that the Veteran weighed 273.6 pounds, 277 pounds, and 268 pounds respectively.

An August 1996 VA mental health treatment record reflects the examiner's finding that the Veteran was significantly overweight and that he might use food as a coping tool.  The associated mental health treatment records reflect no histories from the Veteran of using food as a coping tool or overeating due to PTSD symptoms, however.  

An October 1996 VA treatment record indicates that the Veteran weighed 416 pounds.  

A June 1997 VA examination record reflects the Veteran's history that he had lost 30 pounds in the previous year.  He reported that his significant amount of weight gain began when he began to quit smoking in 1987.  He reported that he was 250 pounds at that time, which indicated that he gained 150 pounds in the previous 10 years.  The Veteran reported that he was unable to exercise because of the severe damage to the veins in his left leg.  

An August 1997 VA treatment record reflects the Veteran's history of gaining 200 pounds since 1985.  The Veteran explained that he had problems with depression and that he overate when he was depressed.  

November 1997 VA examination records indicate that the Veteran weighed 416 pounds.  The Veteran reported that he had lost 17 pounds in the previous six months; he explained that he had been making a serious effort to lose weight and improve his diet.  The record reflects the Veteran's history that he was 155 pounds when he left service, 200 pounds until 1983, and 245 pounds until 1986.  He added that he weighed 375 pounds when he quit smoking in August 1996 and indicated that his weight "really got high" when he quit smoking and drinking.  

A December 2000 statement from a VA psychiatrist and a clinical social worker reflects the opinion that the Veteran's PTSD with depression was evidenced by compulsive overeating, decreased energy, and a sense of futility anhedonia, apathy, isolation, and lack of motivation.  The statement also reflects the opinion that the Veteran's PTSD led to his morbid obesity, noting that the Veteran was not overweight prior to service, that he weighed 147 pounds at discharge, and that he currently weighed 460 pounds.  

Subsequent records reflect continued findings of weight over 400 pounds, though the records do reflect some modest loss of weight.  

In October 2007, VA obtained an opinion as to whether the Veteran's morbid obesity was related to his service-connected PTSD from the VA Chief of Psychology and VA Chief of Psychiatry Service.  The Chiefs, who indicated that they had reviewed the claims file, reported that there was "no medical data from any study that suggests obesity and PTSD are linked in any way."  They added that, in their clinical experience, the anxious and hyperalert symptoms, if anything, predispose those who suffer from PTSD to weight loss and being underweight more often than not.  The Chiefs noted that when the Veteran joined service he weighed 180 pounds and was 5 feet 6 inches tall, which computed to a body mass index (BMI) of 29, which suggested he was overweight when he was inducted.  The Chiefs stated that, "with relative certainty," they could assert that "there was no reasonable argument that the Veteran's obesity was related to his PTSD."  They reported that they could not provide reasons for the obesity other than the usual causes of fewer calories used in exercise than taken in.  

In a March 2008 statement, the Veteran or his representative submitted argument in favor of service connection for obesity.  The first argument was that the Veteran was not obese at his induction, during service, or at discharge, as shown by the Veteran's honorable discharge, the lack of a weight management program during service, the December 2000 opinion which reported that the Veteran "was not overweight prior to service" and was 147 pounds at discharge, and the policy and practice of the military not to induct obese people.  The second argument was that there was "substantial evidence" that PTSD can lead to obesity.  The statement cites studies, noting a Wellington School of Medicine and Health Sciences study which surveyed approximately 13,000 people and discovered among those classified as obese, approximately six percent had PTSD; a Hunter Holmes McGuire VAMC study which looked at obesity rates among a group of male veterans with PTSD and found that 84 percent could be considered overweight or obese and that people with PTSD may be less active than people without PTSD which may also increase the likelihood of being obese; a Mayo Clinic article which indicated that PTSD may place you at a higher risk of other mental problems including unintentional weight gain or loss and eating disorders; and a Stars & Stripes article which reported that people with PTSD were more likely to struggle with smoking, alcoholism, and obesity according to a new analysis of PTSD studies and that various research showed nearly 83 percent of PTSD patients were overweight or obese compared to just under 65 percent of the adult population in the United States."  

In May 2008, VA obtained another opinion.  The author of the opinion, a clinical psychologist, reported that he had carefully reviewed all relevant documentation, including the 2000 opinion, the 2007 opinion, and the Veteran's March 2008 statement and associated records.  He indicated that he concurred with the October 2007 finding that there was no reasonable argument that the Veteran's obesity was related to his PTSD.   

After review of the evidence, the Board finds that severance was proper.  Except in circumstances not present here, obesity is not a disorder subject to service connection.  There must be competent medical evidence of a current disability to support service connection, and particularities of body type, such as being overweight or underweight, do not of themselves constitute disease or disability.  "Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See 38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

In this case, the probative evidence does not suggest that the Veteran's obesity is the result of an underlying service-connectable condition.  As discussed below (see SMC discussion infra), the probative evidence does not suggest that the Veteran's obesity is the result of a service-connectable disability.  In fact, VA Chiefs have competently and probatively indicated that the Veteran's obesity is not the result of an underlying disability but is instead the result of consuming more calories than expended.  The Board acknowledges that the Veteran contends that his obesity is secondary to his service-connected PTSD.  Even assuming obesity were secondary to PTSD, however, it would be improper to award service connection for obesity because it should only be a factor in determining the proper rating for the already service-connected PTSD.  Thus, the Board finds the February 2002 rating decision was clearly and unmistakably erroneous in granting service connection for morbid obesity and severance was proper.  

Propriety of Severance of SMC 

SMC was originally awarded under 38 C.F.R. § 3.350(i) based on the 100 percent rating assigned for PTSD and the 60 percent rating assigned for obesity.  Because there was CUE in the grant of service connection for obesity, there was no legal basis for a grant of SMC under 38 C.F.R. § 3.350(i)(1).  

The Board has considered whether SMC was still warranted under 38 C.F.R. § 3.350(i)(2), which provides SMC at the housebound rate when a Veteran has a service-connected disability rated as 100 percent disabling and is permanently housebound by reason of service-connected disabilities.  Housebound status is defined as being when the veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises and it is reasonably certain the disability or disabilities and resultant confinement will continue throughout his lifetime

The evidence indicates that the Veteran is "housebound" primarily due to his obesity, which the Veteran contends is the result of his PTSD.  In support of this contention, the Veteran has submitted the aforementioned medical opinion linking the obesity and PTSD and article summarizing medical studies.  However, the author of the opinion did not provide a rationale for the determination that obesity was related to PTSD, such as a citation of studies showing a link between PTSD and obesity or an explanation for how the Veteran's PTSD led to obesity, and based on the lack of rationale, the contradictory findings presented in the service medical evidence as to the Veteran's weight at separation, and the lack of corroboration that the Veteran's PTSD is manifest by compulsive overeating (there is only one history of overeating due to depression - that dating in August 1997), the Board finds the opinion lacks probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (opinion's probative value determined by whether it is supported by a detailed rationale/explanation); Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427  (2006) (the Board may reject a medical opinion if the Board finds that other facts present in the record contradict the facts that formed the basis for the opinion).  The summarized studies are also not probative evidence of a link:  review of the studies indicates that no study actually revealed a causal link between PTSD and obesity; instead, at most, they reflect a correlation between PTSD and obesity.    

The Board notes that the determination that the studies only show correlation and not causation is in accord with the VA opinions that there is no medical study showing a link between PTSD and obesity.  The Board acknowledges the Veteran's representative's argument that the VA opinions are of limited probative value because the authors only referred to PTSD and not "PTSD with depression," thereby creating an ambiguity as to whether PTSD with depression has a link with obesity.  However, the authors noted that they reviewed the record, which would include the diagnosis of record, and based on this review the Board finds the authors considered the effects of the Veteran's depression in rendering their opinion.  

In this case, the evidence indicates that the Veteran's weight steadily increased from 180 pounds in 1968 to approximately 270 pounds in 1981 and then increased at a faster rate after the Veteran stopped drinking and smoking in the mid-to-late 1980s.  Based on the evidence of a generally steady increase in weight since prior to service, the histories of weight gain due to increased intake after cessation of alcohol and tobacco use and decreased exercise due to non-PTSD related medical issues, the lack of a recurrent history of overeating due to depression, the VA Chiefs finding that the Veteran's obesity was due to consuming more calories than were used, the Board finds the probative evidence does not suggest that the Veteran's obesity is a symptom of PTSD.  

Thus, the Board finds the evidence does not suggest that the Veteran is housebound due to a service-connected disability; as such, the February 2002 rating decision was clearly and unmistakably erroneous in granting SMC and severance was proper.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant pre-adjudication notice by letter dated in December 2007.  Additionally, VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant examinations, obtained medical findings as to the nature of the disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  Consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007);  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In approximately December 2006, the Veteran was hospitalized for a flare of gout.  While hospitalized, Lantus was started at 10 units every morning.  At that time, fasting blood sugars were greater than 200 and occasionally greater than 300.  However, the Veteran was also on Prednisone at that time and on follow up one month later, when he had been taken off Prednisone, fasting blood sugars had significantly improved and his medication was adjusted.  In May 2007, the Veteran reported some morning hypoglycemic episodes, and his medication was adjusted.  In July 2007, the Veteran was noted to have good control of his diabetes.  In August and October 2007, blood sugars were noted to be increased and medication was adjusted.  In approximately April 2008, the Veteran's medication was replaced with NPH insulin.  In May 2008, the Veteran reported that his blood sugars were out of control:  he reported that they were averaging in the 250s but some readings were up to 300 to 500.  As a result, his NPH insulin was increased to 24 units twice a day.  

A May 2008 VA examination record reflects the Veteran's negative history as to ketoacidotic reaction.  He did report that his blood sugars had been in the range of 190 to 500 in the past month.  He also reported two to three hypoglycemic reactions over the last year where he became shaky and sweaty and his blood sugar dropped into the 40s.  He denied hospitalization for ketoacidosis or hypoglycemia; however, when he was hospitalized in December 2006, he reported that his blood sugars were very high and he was started on insulin.  He reported that his Metformin was discontinued in December 2006 and that he felt his blood sugars had started to increase since then.  He reported having daily fatigue and sweating and having to deal with his diabetes every day because his blood sugars were erratic.  The examiner noted that "regarding activities that he has restricted, it is noted that he has cautioned going places due to his possible highs or lows."  The Veteran reported that he tried to stay active but indicated that he was limited as he was mostly wheelchair bound.  

The examiner noted that regarding vascular problems, the Veteran had a long-standing history of well-controlled hypertension.  Regarding bladder and bowel function, he reported urinary stream hesitancy and three to four times of nocturia.  He denied erectile dysfunction or abnormal bowel function.  Regarding neurologic complaints, he reported numbness and tingling in his hands and feet and he reported that his feet always feel cold.  He denied any burning or pain in his feet.  He also reported mild lower extremity swelling and a history of lower extremity venous stasis, stasis dermatitis, and cellulitis.  He denied any other skin problems, to include foot ulcers.  

Examination of the lower extremities revealed bilateral lower extremity, non-pitting edema and bilateral venous stasis changes.  The Veteran was hairless.  Distal pulses were intact.  On the left shin, there was evidence of stasis dermatitis with a very small, less than one centimeter, superficial ulceration that was weeping.  There were also scattered subcutaneous blisters on the left shin.  The feet were dry with no ulceration and no evidence of fungal infection.  Neurologic examination revealed normal sensation in the upper extremities.  In the lower extremities, sensation was intact except in the feet which had minimal sensation to monofilament and moderate sensation to pinprick.  Motor strength was 5/5 throughout.  The examiner diagnosed the Veteran with diabetes under progressively poor control over the previous nine months.  The Veteran's glucose was 363 and A1C was 7.7.  The examiner reported that the Veteran had very early symptomatology as well as physical exam findings of diabetic neuropathy.  The examiner also reported that the Veteran had multiple co-morbid conditions.  The examiner indicated that the Veteran's hypertension, chronic kidney disease, and peripheral edema were more likely related to something other than diabetes.  

A May 2008 eye exam revealed no evidence of diabetic retinopathy.  

A July 2008 VA treatment record indicates that the Veteran's blood sugars were improving.  

A May 2009 private treatment record indicates that the Veteran presented for treatment at the emergency room with a history of edema.  The Veteran reported that his blood sugars had been "fairly stable."  Examination revealed chronic venous stasis and questionable cellulitis.  There was moderate stocking-glove type neuropathy but no other neurological deficit.  Peripheral pulses were 1+ and capillary refill was blunted.  A June 2009 private treatment record reveals treatment for an ulcer on the right buttock due to severe venous stasis.  Examination revealed changes of the skin consistent with venous stasis disease.  A July 2009 private treatment record reflects the Veteran's history of "out of control" diabetes.  He reported that his blood sugars ranged from 162 to 600.  He indicated that he was thirsty and urinated frequently.  The record indicates that the Veteran's medication was changed.  A subsequent July 2009 emergency room treatment record reflects the Veteran's history of "very high" blood sugars.  He denied polyuria or polydipsia but reported that he drank a lot of water and urinated a lot anyways.  The examiner noted that reflexes could not really be appreciated due to the Veteran's size.  Laboratory testing revealed initial glucose at greater than 500.  The examiner diagnosed the Veteran with severe hyperglycemia.  The Veteran's medication was switched and he was started on a sliding scale of rapid acting insulin.  A subsequent July 2009 private treatment record indicates that the Veteran's sugars were doing "a little better."  

A September 2009 VA examination record reflects that the Veteran continued to have elevated fasting blood sugars.  At that time, the Veteran reported that he was admitted to the emergency room two times for elevated blood sugar and that he went one other time.  He reported that his diet has been restricted.  The examiner stated that there was no significant restriction of activities due to the diabetes.  With regard to neurologic symptoms, the Veteran reported that his feet felt numb all the time.  He denied significant numbness in his hands.  He reported that the numbness interfered with his mobility and balance because his feet felt very heavy.  He explained that he had trouble placing his feet and had to watch where he stepped.  He added that he could not push off with his left leg and that the legs felt weak, particularly the left leg.  He reported that he also believed he had lost strength in his arms.  Examination revealed full and regular distal pulses.  Deep tendon reflexes were hyporeflexic in the upper and lower extremities.  He did not have an intention tremor but did have resting tremor in each hand.  Motor strength was 5/5 in the upper extremities and right lower extremity.  Motor strength in the left lower extremity was 4+to 5/5 in the left hip flexion, left toe raise, and left toe pronation.  In the upper extremities, sensation was mildly decreased to light touch of the hands and decreased to pin prick in the left hand.  In the lower extremities, sensation was decreased to light touch in the left foot from the foot to the upper ankle and in the right foot from the foot to the upper shin and sensation was decreased to pinprick in the right foot and in the left foot from the foot to the left shin.  Laboratory results revealed significant electrolyte abnormalities and hyperglycemia, for which the Veteran was referred to the emergency room.  The Veteran was diagnosed with diabetes, poor and worsening control, bilateral upper extremity peripheral neuropathy, and bilateral lower extremity peripheral neuropathy.  

Diabetes 

Diagnostic Code (DC) 7913 provides a 40 percent rating for diabetes that requires insulin, restricted diet, and regulation of activities.  "Regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities."  See 38 C.F.R. § 4.120, DC 7913 (100 percent rating); Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007).  Medical evidence is required to show that occupational and recreational activities have been restricted.  See Id.  A 60 percent rating is provided for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

In applying the law to the existing facts, the Board finds a 40 percent rating, but no higher, is warranted for diabetes.  Initially, the Board notes that the competent evidence indicates that the Veteran is prescribed insulin to control his diabetes and that he has been advised to follow a restricted diet.  The Board acknowledges that the competent evidence does not explicitly document "regulation of activities" and that a VA examiner determined that there was no "significant" restriction of activities.  This opinion suggests that there is some, albeit "insignificant," restriction of activity, however, and based on the ambiguity of the opinion and the Veteran's history that he was "cautioned about going places," and giving the Veteran the benefit of the doubt, the Board finds a 40 percent rating is warranted.  

A rating in excess of 40 percent is not warranted, however:  there is no medical evidence of ketoacidosis or hypoglycemia, and although the Veteran has competently reported hypoglycemic episodes, the evidence, to include histories, does not suggest that the hypoglycemic episodes have resulted in hospitalization or twice a month visits to a diabetic care provider.  

The Board has considered whether a separate evaluation is warranted for any compensable complication of the Veteran's service-connected diabetes pursuant to DC 7913 Note (1).  That note instructs the rater to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.

The evidence suggests that the Veteran's diabetes has resulted in peripheral neuropathy of the upper and lower extremities.  The Veteran has been granted service connection and separate compensable ratings for peripheral neuropathy of the lower extremities.  As these conditions have already been rated separately, they do not fall under the purview of Note 1.  The peripheral neuropathy of the upper extremities does, however.  

Peripheral neuropathy of the upper extremities is rated under DC 8515, which contemplates impairment of the median nerve and governs disabilities with manifestations such as the hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to the palm; weakened wrist flexion; and pain with trophic disturbances.  

DC 8515 provides ratings between 10 and 50 percent for incomplete paralysis secondary to impairment of the median nerve.  Mild impairment of the major or minor extremity warrants a 10 percent rating, moderate impairment warrants a 30 percent rating for the major and 20 percent for the minor extremity, and severe impairment warrants a 50 percent rating for the major and 40 percent for the minor extremity.  A higher rating is also available for complete paralysis, but as there is no evidence of complete paralysis, this rating is not applicable.  

In applying the law to the existing facts, the Board finds the evidence of record does not demonstrate the requisite manifestations for a compensable disability evaluation for peripheral neuropathy of the right or left upper extremity under DC 8522 at any time.  The Board acknowledges that the Veteran has reported weakness in the upper extremities and numbness and tingling in the hands and that the 2009 VA examiner found diminished sensation in the hands.  However, the Veteran has denied any "significant" numbness in the hands and has not reported any functional impairment in the upper extremities, and the record reflects no findings of objective neurological deficit in the upper extremities, such as diminished strength, absent reflex, limitation of motion, or atrophy.  In this case, the Board finds the Veteran's peripheral neuropathy in the right and left upper extremities does not approximate even mild incomplete paralysis.  Thus, the Board finds a separate rating is not warranted for peripheral neuropathy of the right or left upper extremity.  

Peripheral Neuropathy of the Lower Extremities 

Peripheral neuropathy of the lower extremities is rated at 10 percent under Diagnostic Code (DC) 8522, which contemplates impairment of the musculocutaneous nerve (superficial peroneal) and governs disabilities with manifestations such as weakened eversion of foot.  DC 8522 provides a 20 percent rating for severe incomplete paralysis and a 40 percent rating for complete paralysis.  The evidence clearly indicates that the Veteran does not have complete paralysis, consequently, a higher rating (20 percent) is only available if the veteran has severe incomplete paralysis.  

In applying the law to the existing facts, the Board finds the evidence of record does not demonstrate the requisite objective manifestations for disability evaluations in excess of 10 percent for peripheral neuropathy of the right or left lower extremity under DC 8522.  The Board notes that the Veteran has reported having limitation of functional ability.  The medical records only report findings of sensory impairment -not loss-, however, and there are no objective findings of ulceration, calluses, or lesions due to the diabetes:  although the record includes findings of lesions/ulceration, the evidence indicates that the lesions/ulceration are unrelated to the diabetes.  VA treatment records also report normal or near normal findings for muscle strength and no findings of atrophy; pulses are palpable; reflexes are present; and a VA examiner found that the Veteran's difficulty with transfers, endurance, and mobility was less likely than not related to his lower extremity neuropathy.  The foregoing evidence indicates that the Veteran's impairment is largely sensory, and, as such, the Board finds that the peripheral neuropathy of the lower extremities most nearly approximates "moderate" incomplete paralysis.  Consequently, a rating in excess of 10 percent is not warranted under for peripheral neuropathy of either lower extremity.  


ORDER

Severance of service connection for obesity was proper, and the appeal is denied.  

Severance of SMC was proper, and the appeal is denied.  

A 40 percent rating, but no higher, for diabetes is granted.

A rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

A rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


